Title: From John Adams to Elbridge Gerry, 24 May 1786
From: Adams, John
To: Gerry, Elbridge


     
      Dear Sir
      Grosvenor Square May 24. 1786
     
     I have just now received your Favour of the 12th. of April. The Arrets I inclosed to King, to be delivered to you, if at New York, and to

be Sent to you if gone to N. England, unless he Should have occasion to use them in Congress. I now inclose you some Papers relating to the British Whale Fisheries by which you will see What forced Plants they are, and how easily We may rival them. When you have made your Speculations on them will you be so good as to Send them to King.
     The issue of all my “Negotiations respecting the Interest of British Debts, during the War,[”] and respecting every Thing else, is just nothing at all.— I have done all in my Power to do to no purpose, and I tell you freely, that the British Ministry will do nothing about this or any Thing else untill the States Shall Support their Credit, and regulate their own trade, in a manner that shall shew that it is not left to British Merchants and Politicians to manage as they please. Nor then in my Opinion will they ever intermeddle, or agree to relinquish the Interest. It will finally be left to every Debtor to make the best Agreement he can with his Creditor, or to dispute it at Law, and avoid the Payment of the Interest by the Verdict of a Jury. if the Juries give it against our Merchants, they will never find any other Remedy. As to any Clamour that may be raised by my concealed Competitors, it will do them no good nor me any harm. if they want my Place, and Congress give it them it will be with my hearty Consent, without any Clamour at all. a more disagreable situation than mine no Man ever held in Life and whoever Succeeds me, will not find it more pleasant.
     If any one think he can do better in mercy, let him put up, and if any body thinks of any other who can do more let him vote for him in the name of freedom. Old as I am, I had rather draw Writs and Pleas in Abatement than do and suffer what is now my Lot. Making brick without straw, which has been my Employment ever Since I have been in Europe, and is more so now than ever, was never reckoned an easy, or pleasant Task, from the Days of the Israelites in Egypt to this moment. Untill I came to England I was as little apprized as you of the Extent of this evil of Interest. it was too carefully concealed, by American Debtors, untill it was past a Remedy. The time is long Since perfectly past, for doing any Thing in this Country, and another opportunity will never arrive, untill after a long and arduous Struggle.
     You and our Friend King, by marrying the two finest Girls in New York, are in a Way to make fœderal Ideas, grow, and may they prosper untill Congress shall have the Power and the Will, to form a System, which shall bring this Country to think. You may depend

upon it every Man who expects any Thing from my Negotiations will be disappointed. I am not an Idler. my whole Time is employed to the Utmost of my Strength and Capacity, and to no more purpose, than if I were at Horse Races or Stage Plays, and this will assuredly continue to be the Case, untill the Trade and Revenue of this Country Shall be made to feel the Effect of the Conduct of Congress and the States in regulating their Trade.— if it is not thought worth while to continue me here, untill that Event takes Place, I am myself fully to that mind, and am quite prepared to be recalled.
     With great Esteem and Affection, your / Friend
     
      John Adams
     
    